Name: Council Regulation (EU) 2018/2058 of 17 December 2018 fixing for 2019 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea
 Type: Regulation
 Subject Matter: Europe;  fisheries;  natural environment;  maritime and inland waterway transport
 Date Published: nan

 27.12.2018 EN Official Journal of the European Union L 329/8 COUNCIL REGULATION (EU) 2018/2058 of 17 December 2018 fixing for 2019 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or group of fisheries in the Black Sea, including, where appropriate, certain conditions functionally linked thereto. In accordance with Article 16(1) and (4) of Regulation (EU) No 1380/2013, fishing opportunities are to be allocated to Member States in such a way as to ensure the relative stability of the fishing activities of each Member State for each fish stock or fishery, and in accordance with the objectives of the common fisheries policy established in Article 2(2) of that Regulation. (4) At its 41st Annual Meeting in 2017, the General Fisheries Commission for the Mediterranean adopted recommendation GFCM/41/2017/4 on a multiannual management plan for turbot fisheries in geographical sub-area 29 (Black Sea). The recommendation establishes a total allowable catch (TAC) for turbot for two years (2018-2019) with a temporary allocation of quotas. That measure should be implemented in Union law. (5) The fishing opportunities should be established on the basis of the available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders. (6) In accordance with the scientific advice provided by STECF, it is necessary to maintain the current level of fishing mortality to ensure the sustainability of the sprat stock in the Black Sea. (7) The use of fishing opportunities set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 (2) and, in particular, to Articles 33 and 34 thereof concerning the recording of catches and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (8) In accordance with Article 2 of Council Regulation (EC) No 847/96 (3), the stocks that are subject to the various measures referred to therein must be identified. (9) As regards the turbot stock, further conservation measures should be taken. Maintaining the currently applicable two months closure period, from 15 April to 15 June, would continue to provide protection for the stock during the spawning season of turbot. Managing the fishing effort and limiting the fishing days to 180 per year would have a positive conservation impact on the turbot stock. (10) In order to avoid interruption of fishing activities and to ensure the livelihood of Union fishermen, it is important to open the fisheries concerned in the Black Sea on 1 January 2019. For reasons of urgency, this Regulation should enter into force immediately after its publication. (11) Fishing opportunities should be used in full compliance with applicable Union law, HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes for 2019 the fishing opportunities available to Union fishing vessels flying the flag of Bulgaria and of Romania for the following stocks in the Black Sea: (a) sprat (Sprattus sprattus); (b) turbot (Psetta maxima). Article 2 Scope This Regulation shall apply to Union fishing vessels flying the flag of Bulgaria or Romania and operating in the Black Sea. Article 3 Definitions For the purposes of this Regulation, the following definitions apply: (a) Black Sea means the geographical sub-area 29 as defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council (4); (b) fishing vessel means any vessel equipped for commercial exploitation of marine biological resources; (c) Union fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (d) stock means a marine biological resource that occurs in a given management area; (e) total allowable catch (TAC) means the quantity of each stock that can be caught over the period of a year; (f) Union autonomous quota means a catch limit autonomously allocated to Union fishing vessels in the absence of an agreed TAC; (g) analytical quota means a Union autonomous quota for which an analytical assessment is available; (h) analytical assessment means a quantitative evaluation of trends in a given stock, based on data about the stock's biology and exploitation, which scientific review has indicated to be of sufficient quality to provide scientific advice on options for future catches. CHAPTER II FISHING OPPORTUNITIES Article 4 Allocation of fishing opportunities 1. The Union autonomous quota for sprat, the allocation of such quota among Member States and, where appropriate, the conditions functionally linked thereto are set out in the Annex. 2. The TAC for turbot, applicable in Union waters and for Union fishing vessels, the allocation of such TAC among Member States and, where appropriate, the conditions functionnally linked thereto are set out in the Annex. Article 5 Special provisions on allocations The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to any of the following: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) deductions made pursuant to Articles 105 and 107 of Regulation (EC) No 1224/2009. Article 6 Management of fishing effort for turbot Union fishing vessels authorised to fish for turbot in the Black Sea, irrespective of the vessels' length overall, shall not exceed 180 fishing days per year. CHAPTER III FINAL PROVISIONS Article 7 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States send to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in the Annex to this Regulation. Article 8 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2018. For the Council The President E. KÃ STINGER (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (3) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (4) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). ANNEX The tables in this Annex set out TACs and quotas in tonnes live weight and, where appropriate, conditions functionally linked thereto. Species: Sprat Sprattus sprattus Zone: Union waters in the Black Sea (SPR/F3742C) Bulgaria 8 032,50 Romania 3 442,50 Union 11 475 TAC Not relevant/Not agreed Analytical quota Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Turbot Psetta maxima Zone: Union waters in the Black Sea (TUR/F3742C) Bulgaria 57 Romania 57 Union 114 (*1) TAC 644 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. (*1) No fishing activity, including transhipment, taking on board, landing and first sale shall be permitted from 15 April to 15 June 2019.